Citation Nr: 1600321	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left arm neuropathy.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from April 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal dated in September 2013, the Veteran requested a Board hearing.  A Travel Board hearing was scheduled for November 2014.  A letter was sent to the Veteran in October 2014 at an address in Lynnwood, Washington, which was reported by the Veteran on the September 2013 substantive appeal.   

In a November 2014 letter, the Veteran's representative indicated that the Veteran would be unable to attend the hearing for medical reasons and requested that the hearing be rescheduled.  The November 2014 letter from the Veteran's representative noted an address for the Veteran in Seattle.  A January 2015 report of information shows that a new hearing was scheduled for April 2015.  The report of information indicates that a VA employee attempted to contact the Veteran by telephone but was unable to reach him.  In March 2015 and April 2015, the RO sent reminder letters to the previously reported address in Lynnwood.  The Veteran did not report for the hearing scheduled in April 2015.  

It appears that the Veteran's address may have changed during the course of the appeal.  Therefore, the Board finds that a remand is warranted to provide the Veteran with notice of his Travel Board hearing at his correct address.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Seattle RO.  Notice of the hearing should be sent to the Veteran's last reported mailing address in Seattle, Washington.  After the hearing, the claims file should be returned to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




